EXHIBIT 10.2

EXECUTION COPY

CONFIRMATION FOR ADDITIONAL CAPPED CALL TRANSACTION

 

Date:    June 9, 2009 To:    Equinix, Inc. (“Counterparty”) Telefax No.:   
(650) 513-7907 Attention:    General Counsel From:    Deutsche Bank AG, London
Branch (“Dealer”) Telefax No.:    44-11-3336-2009 Transaction Reference Number:
334439

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between Dealer and Counterparty. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Capped Call Transactions dated as of June 9, 2009 and as amended from time
to time (the “Master Confirmation”) between Dealer and Counterparty.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).

1. The definitions and provisions contained in the Definitions (as such term is
defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2. The particular Transaction to which this Confirmation relates is entered into
as part of an integrated hedging transaction of the Convertible Notes pursuant
to the provisions of Treasury Regulation Section 1.1275-6.

3. The particular Transaction to which this Confirmation relates shall have the
following terms:

 

Trade Date:

June 9, 2009

 

Effective Date:

The closing date of the issuance of the Convertible Notes that are Option
Securities (as defined in the Underwriting Agreement).

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo
Banziger, Anthony Dilorio

  Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.



--------------------------------------------------------------------------------

Premium:

An amount in USD equal to the product of (x) the Number of Units and
(y) USD53.152.

 

Premium Payment Date:

The Effective Date

 

Convertible Notes:

4.75% Convertible Subordinated Notes of Counterparty due 2016, offered pursuant
to a Prospectus to be dated June 9, 2009 and issued pursuant to the Indenture.

 

Number of Units:

The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the Overallotment Exercise (as
defined below) and that are Option Securities.

 

Applicable Percentage:

40%

 

Strike Price:

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Unit Entitlement.

 

Cap Price:

USD114.816

 

Number of Shares:

The product of the Number of Units, and the Unit Entitlement.

 

Expiration Date:

June 15, 2016

 

Unit Entitlement:

As of any date, a number of Shares per Unit equal to the “Conversion Rate” (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to the Excluded Provisions of the Indenture).

 

Relevant Convertible Notes:

Whether any Convertible Notes will be Relevant Convertible Notes hereunder or
under the Base Capped Call Transaction dated as of the date hereof (the “Base
Capped Call Transaction”), shall be determined as follows: Convertible Notes
that are converted pursuant to the Indenture shall be allocated as Relevant
Convertible Notes first to the Base Capped Call Transaction until all Units
thereunder are exercised or terminated, and then to this Transaction.

 

Indenture:

The Indenture to be dated as of June 12, 2009 by and between Counterparty and
U.S. Bank National Association, as trustee, and the other parties thereto
pursuant to which the Convertible Notes are to be issued. For the avoidance of
doubt, references herein to sections of the Indenture are based on the draft of
the Indenture most recently reviewed by the parties at the time of execution of
this Confirmation. If any relevant sections of the Indenture are changed, added
or renumbered following execution of this Confirmation but prior to the
execution of the Indenture, the parties will amend this Confirmation in good
faith to preserve the economic intent of the parties.

 

Excluded Provisions:

The Make Whole Provision and Section 4.07(c) of the Indenture

 

2



--------------------------------------------------------------------------------

Stock Split Provision:

Section 4.07(a)(i) of the Indenture

 

Make Whole Provision:

Section 4.08 of the Indenture

 

Dilution Provision:

Section 4.07(a) of the Indenture

 

Exchange in Lieu of Conversion Provision:

Section 4.05 of the Indenture

 

Merger Provision:

Section 4.10 of the Indenture

 

Free Convertibility Date:

March 15, 2016

 

Retraction Provision:

Section 4.04(a) of the Indenture

 

Early Unwind Date:

The scheduled closing date for the issuance of the Option Securities pursuant to
the Underwriting Agreement, or such later date as agreed by the parties hereto.

4. Overallotment Terms

(a) Conditional Confirmation. The effectiveness of this Confirmation is
conditioned upon exercise by the Representatives of their option pursuant to
Section 2(b) of the Underwriting Agreement to purchase all or less than all of
the Option Securities (the “Overallotment Exercise”).

 

3



--------------------------------------------------------------------------------

5. Counterparty hereby agrees (a) to check this Confirmation promptly upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing correctly sets forth the terms of the
agreement between us with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing any
other information requested herein or in the Master Confirmation and immediately
returning an executed copy to Dealer by fax at 44 113 336 2009.

 

Yours sincerely, DEUTSCHE BANK AG, LONDON BRANCH By:  

/s/ Lars Kestner

Name:   Lars Kestner Title:   Managing Director By:  

/s/ John Arnone

Name:   John Arnone Title:   Managing Director DEUTSCHE BANK SECURITIES INC.,
acting solely as agent in connection with this Transaction By:  

/s/ Lars Kestner

Name:   Lars Kestner Title:   Managing Director By:  

/s/ John Arnone

Name:   John Arnone Title:   Managing Director

Confirmed as of the

date first above written:

 

EQUINIX, INC. By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer